UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1492


VANESSA WIMBERLY CURRY,

                Plaintiff – Appellant,

          v.

BLUE CROSS BLUE SHIELD OF SC,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cv-02718-JFA)


Submitted:   July 21, 2011                   Decided:    July 25, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vanessa Wimberly Curry, Appellant Pro Se.   Kathryn Thomas,
GIGNILLIAT, SAVITZ & BETTIS, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vanessa Wimberly Curry seeks to appeal the district

court’s order of judgment in this action alleging employment

discrimination.   We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”   Bowles v. Russell, 551 U.S. 205, 214 (2007).

          The district court’s order was entered on the docket

on March 16, 2011.    The notice of appeal was filed fifty days

later, on May 5, 2011.    Because Curry failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         DISMISSED




                                  2